DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hebel (US 2015/0059374 A1) in view of Minvielle et al. (US 2018/0232689 A1).

Concerning claim 1, Hebel teaches a refrigerator appliance comprising: 
a cabinet defining a chilled chamber (fig. 1: refrigerator 11) and an opening for accessing the chilled chamber (fig. 1: opening to access the interior of refrigerator 11); 
a door being rotatably hinged to the cabinet to provide selective access to the chilled chamber (fig. 1: doors 12); 
a plurality of cameras mounted to the cabinet for monitoring the chilled chamber, the plurality of cameras being position within a plane corresponding to the opening to the chilled chamber (fig. 1: cameras 15); and 
a controller operably coupled to the plurality of cameras (fig. 1: logic 17), the controller being configured to: 
detect a condition within the chilled chamber (fig. 3: steps 52-53: if interior lights have been activated); 
identify a subset of cameras of the plurality of cameras based at least in part on user selection (¶0028; fig. 3: step 54); and 
obtain one or more images using the subset of cameras (¶0028; fig. 3: step 54).
The Hebel invention differs from Applicant’s claimed invention in that the condition detected within the chamber is motion at one or more locations and the identified subset of cameras are based on said motion at one or more locations.
Minvielle et al. (hereinafter Minvielle) teaches a computer vision based food system, wherein a plurality of optical sensors are located at one or more locations inside a storage module (e.g., refrigerator) (fig. 29: refrigerator 810). Furthermore, Minvielle teaches a system capable of detecting motion at one or more locations within the refrigerator (¶0349: sensing the door of the refrigerator has been opened and/or food being added; ¶¶0372-0373: determining movement; ¶0391: detecting motion activity). Based on the activity detected within the refrigerator, the Minvielle invention detects conditions at localized locations within the refrigerator and can selectively track different inventory items (e.g., activate optical sensor 820 to track a head of lettuce added to the top shelf) (¶¶0367-0368). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Hebel invention to detect motion at one or more locations within the refrigerator (i.e., chilled chamber) and select a subset of cameras of the plurality of cameras based on the detected motion, as taught by Minvielle, in order to track different inventory items at different locations within the refrigerator.

Concerning claim 7, Minvielle teaches the refrigerator appliance of claim 1, further comprising:
one or more motion sensors mounted to the cabinet (¶0372: accelerometer sensor 820), and wherein detecting motion at the one or more locations within the chilled chamber comprises detecting motion within the chilled chamber using the one or more motion sensors and returning the one or more locations where motion was detected (¶¶0372-0373).

Concerning claim 8, Minvielle teaches the refrigerator appliance of claim 7, wherein the one or more motion sensors are spaced apart along a vertical direction and along a lateral direction to define a location grid defined for detecting motion at the one or more locations (fig. 29: accelerometers 820; ¶0359; ¶¶0372-0373).

Concerning claim 9, Minvielle further teaches the refrigerator appliance of claim 7, wherein the one or more motion sensors comprise at least one of proximity sensors, time-of-flight sensors, infrared sensors, or optical sensors (¶¶0390-0391).

Concerning claim 10, Hebel and Minvielle further teach the appliance of claim 1, wherein the plurality of cameras comprise:
one or more horizontal mount cameras positioned on a side of the cabinet and being oriented along a horizontal direction (Hebel, fig. 1: cameras 15 & Minvielle, fig. 29: optical sensors 820); and
one or more vertical mount cameras positioned at a top of the cabinet and being oriented downward along a vertical direction (Hebel, fig. 1: cameras 15 & Minvielle, fig. 29: optical sensors 820).

Concerning claim 11, Minvielle further teaches the refrigerator appliance of claim 1, wherein each of the plurality of cameras is operably coupled with a collocated motion sensor (¶0339: the various other sensors provided within the refrigerator can be associated with the optical sensors).

Concerning claim 12, Minvielle further teaches the refrigerator appliance of claim 1, wherein the controller is further configured to:
determine that the door is closed (¶0339: a time when the door of the storage module (e.g., refrigerator) is closed); and
disable each of the plurality of cameras (¶0339: only recording data during a time when the door is opened).

Concerning claim 13, Minvielle further teaches the refrigerator appliance of claim 1, wherein the controller is further configured to:
determine that the door is open prior to detecting motion at the one or more locations within the chilled chamber (¶0373: detecting the opening of a door/drawer prior to detecting movement within the refrigerator (e.g., adding and/or removing items) is implied because the consumer must open the door before adding and/or removing an item).

Concerning claim 14, Minvielle further teaches the refrigerator appliance of claim 1, wherein the controller is further configured to:
analyze the one or more images to identify a food item being added to or removed from the chilled chamber (¶0340; ¶0368).

Concerning claim 15, Minvielle further teaches the refrigerator appliance of claim 1, wherein the controller is further configured to:
transmit the one or more images to a remote server for analysis (¶0377: sending captured data to a server for matching information for sensed attributes and nutritional substance categories).

Claim 16 is the corresponding method to the refrigerator appliance of claim 1 and is rejected under the same rationale.

Claim 19 is the corresponding method to the refrigerator appliance of claim 7 and is rejected under the same rationale.

Claim 20 is the corresponding method to the refrigerator appliance of claim 15 and is rejected under the same rationale.

Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hebel (US 2015/0059374 A1) in view of Minvielle et al. (US 2018/0232689 A1), further in view of Smith (US 2017/0280069 A1).

Concerning claim 2, Hebel in view of Minvielle teaches the refrigerator appliance according to claim 1. Not explicitly taught is the appliance, wherein detecting motion at the one or more locations within the chilled chamber comprises: obtaining a sample stream using each camera of the plurality of cameras, wherein the sample stream comprises images having a lower resolution than the one or more images obtained by the subset of cameras.
Smith discloses a well-known technique in the field of image processing, wherein detecting motion comprises:
obtaining a sample stream using each camera of the plurality of cameras (¶0066: downsampling frames captured by a camera), wherein the sample stream comprises images having a lower resolution than the one or more images obtained by the subset of cameras (¶¶0066-0067: motion detection performed in the downsampled frames). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Hebel in view of Minvielle invention to detect the motion at one or more locations within the chilled chamber by obtaining a sample stream using each camera of the plurality of cameras, wherein the sample stream comprises images having a lower resolution than the one or more images obtained by the subset of cameras, as taught by Smith, in order to perform motion detection at low power in the case that very limited resources are available in the camera hardware or associated processing equipment (Smith, ¶0066).

Concerning claim 3, Hebel in view of Minvielle, now incorporating the teachings of Smith further teaches the appliance according to claim 2, wherein detecting motion at the one or more locations within the chilled chamber comprises: 
using an image processing technique or a machine learning image recognition process to detect motion using the sample stream from each of the plurality of cameras (Smith, ¶¶0066-0067: motion detection processing).

Concerning claim 4, Hebel in view of Minvielle, now incorporating the teachings of Smith further teaches the appliance according to claim 3, wherein the image processing technique comprises detecting motion using image differentiation (Smith, ¶0067: …a sudden change in luminance of a block is indicative of motion).

Claim 17 is the corresponding method to the refrigerator appliance of claim 2 and is rejected under the same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hebel (US 2015/0059374 A1) in view of Minvielle et al. (US 2018/0232689 A1), further in view of Smith (US 2017/0280069 A1) and in further view of Kim (US 2020/0007357 A1).

Concerning claim 5, Hebel in view of Minvielle, further in view of Smith teaches the refrigerator appliance according to claim 3. Not explicitly taught is the appliance, wherein the machine learning image recognition process comprises at least one of a convolution neural network (“CNN”), a region-based convolution neural network (“R-CNN”), a deep belief network (“DBN”), or a deep neural network (“DNN’) image recognition process.
Kim teaches  smart home monitoring apparatus that is applied to electronic devices (e.g., a refrigerator), wherein a machine learning image recognition process is used to detect motion of an object (¶0120). Kim further teaches the machine learning process comprising at least one of a convolution neural network (“CNN”), a region-based convolution neural network (“R-CNN”), a deep belief network (“DBN”), or a deep neural network (“DNN’) image recognition process (¶0122). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Hebel in view of Minvielle, further in view of Smith invention to use a machine learning image recognition process to determine motion within the chilled chamber in order to improve processing performance of the refrigerator appliance.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hebel (US 2015/0059374 A1) in view of Minvielle et al. (US 2018/0232689 A1), further in view of Smith (US 2017/0280069 A1) and in further view of Kang et al. (US 2016/0223250 A1).

Concerning claim 6, Hebel in view of Minvielle, further in view of Smith teaches the refrigerator appliance according to claim 2. Not explicitly taught is the appliance, wherein the controller is further configured to: delete or write over the sample stream if no motion is detected.
Kang et al. (hereinafter Kang) teaches a refrigerator that deletes captured images when no rotation of the door has been detected (¶0339). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique taught by Kang and modify the Hebel in view of Minvielle, further in view of Smith invention to delete the sample stream if no motion is detected. Such a modification would prevent the amount of stored objects (i.e., images and/or video) from increasing (Kang, ¶0339).

Claim 18 is the corresponding method to the refrigerator appliance of claim 6 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 07/26/2022, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant contends the prior art fails to teach independent claim 1 as currently amended. Specifically, Applicant alleges the prior art fails to “…recite that the plurality of cameras are positioned within a plane corresponding to the opening to the chilled chamber”. In response to this allegation, the examiner respectfully disagrees. Hebel, in particular, teaches the placement of a plurality of cameras 15 inside the opening to the chilled chamber and along the attached doors that appear to form a plane corresponding to the opening to the chilled chamber when the doors are closed (see fig. 1).
The Applicant further alleges “In this regard, in rejecting prior claim 10, the Office Action contends that both Hebel and Minvielle teach cameras mounted at the opening of a chilled chamber, referring to cameras 15 and optical sensors 820, respectively. Office Action, page 5. However, Applicant respectfully notes that neither of these references teach cameras positioned in a plane defined by an opening to the chilled chamber, as recited in amended claim 1. Specifically, as best show in FIG. 1 of Hebel and FIG. 29 of Minvielle (both reproduced below for convenience), these references contemplate cameras/sensors positioned fully within the chilled chamber. In addition, Hebel teaches “a plurality of cameras 15 disposed about the interior of the refrigerator 11.” Hebel, [0023] (emphasis added). Similarly, Minvielle teaches that “sensors 820 [may] be placed at different locations inside a refrigerator.” Minvielle, ¶ [0358] (emphasis added).” Again, the examiner respectfully disagrees because Hebel, in particular, teaches the placement of a plurality of cameras 15 inside the opening to the chilled chamber and along the attached doors that appear to form a plane corresponding to the opening to the chilled chamber when the doors are closed (see fig. 1). Applicant presents analogous arguments against the rejection of independent claim 16. Accordingly, the rejection of claims 1 and 16 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425